Citation Nr: 1709178	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to February 1977; August 1983 to November 1983; and August 1990 to May 1991.  He also served in the Air Force Reserves.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in part denied service connection for a right knee disability, hiatal hernia, and GERD.  The Board has combined the original claims for a hiatal hernia and GERD, as they are both diseases of the digestive system that produce a common disability picture.  See 38 C.F.R. § 4.113.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  This matter was last before the Board in June 2014, at which time the Veteran's claims were remanded for additional development.

The Veteran's complete service treatment records are unavailable, as evidenced by a February 2009 memorandum noting a formal finding on the unavailability of service treatment records for the period of active duty service from July 1975 to February 1977.  VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, his hiatal hernia with GERD had its onset during a period of active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a hiatal hernia with gastroesophageal reflux disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Active service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (24).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304 (b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran states that he had episodes of heartburn in active service that he self-medicated with over the counter treatment.  In an April 2008 statement, the Veteran said his initial symptoms materialized during activation and while serving in Desert Shield/Storm from August 1990 to May 1991, and the symptoms subsequently worsened, necessitating an upper endoscopy procedure.  In an August 2009 statement, the Veteran said that his GERD and hiatal hernia became "debilitating" in February 2003 while he was on a nine-day TDY (temporary duty) assignment for the Air Force Reserves.  Subsequently, the Veteran stated he scheduled an appointment with a flight surgeon and underwent an endoscopy which confirmed he had a hiatal hernia and GERD.

In support of his claim, the Veteran submitted personnel records showing that he served a period of INACDUTRA on February 4, 2003.  He subsequently served a six-day period of active duty for training (ACDUTRA) from February 5, 2003, to February 10, 2003, and he served a period of INACDUTRA on February 11, 2003 and February 12, 2003.  The Veteran contends that the onset of his hiatal hernia occurred during this period of time.  His personnel records also show a period of INACDUTRA on March 10, 2003, in which the Veteran stated that he complained of GERD symptoms and pain in his throat to a flight surgeon at David Grant Medical Center at Travis Air Force Base in Fairfield, California.  The Veteran stated that the flight surgeon ordered an upper endoscopy procedure, which is reflected in an April 11, 2003 treatment record.  

This April 2003 medical record noted that the Veteran presented with heartburn with a suspected diagnosis of Barrett's esophagus and underwent an upper endoscopy.  He was diagnosed with non-erosive gastritis, duodenal erosions and hiatus hernia.  Personnel records reflect that this procedure occurred during a period of INACDUTRA.

In support of his claim, the Veteran submitted a January 2010 opinion from a private physician who stated she believed the Veteran's hiatal hernia and GERD were related to military service.  The examiner noted the Veteran's reports of experiencing symptoms of heartburn and chest pain during active duty service from August 1990 to May 1991, as well as his reports of a flare-up of symptoms during his deployment in February 2003 and subsequent endoscopy.  The private examiner stated that while it was difficult to know how long the Veteran had his hiatal hernia, his "activities associated with his duties as an Air Force Reserve pilot could have caused this hernia, aggravated an existing small hernia, and exacerbated gastroesophageal reflux.  I believe this condition is also service-connected."

Following a Board remand, the Veteran underwent a VA examination in September 2014 for his hiatal hernia and GERD.  The Veteran maintained that the onset of his GERD symptoms occurred during active duty service in 1990 and 1991 while deployed in Desert Storm.  He denied experiencing any prior symptoms.  He stated that his symptoms worsened between 1991 and 2002, with increased burning, difficulty swallowing and regurgitation.  The VA examiner noted diagnoses of GERD and hiatal hernia.  

The September 2014 VA examiner concluded it was at least as likely as not (50 percent or greater probability) that the Veteran's hiatal hernia was incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner noted that numerous medical history reports prior to 2003 showed no evidence of stomach trouble or indigestion.  A hiatal hernia was diagnosed by "EGD" (esophagogastroduodenoscopy) on April 11, 2003.  The VA examiner further noted that the Veteran was an "activated reservist ... assigned to 15 AF Travis AFB" with an approved waiver for GERD.  The examiner stated the Veteran's hiatal hernia was diagnosed while the Veteran was activated as a reservist in April 2003.  Therefore, it was at least as likely as not that the Veteran's hiatal hernia began in or was related to an incident of his active duty military service.

The Board notes that the Veteran's diagnosis of hiatal hernia in April 2003 was not shown to be related to an injury during his period of INACDUTRA, as his personnel records appear to show that the Veteran was activated for the purpose of undergoing an endoscopy procedure.  Rather, the Veteran essentially contends that he suffered an injury while performing duties during his February 2003 ACDUTRA deployment that resulted in his subsequent hiatal hernia diagnosis in April 2003.  The VA examiner did not address this contention in his opinion.  Further, the VA examiner provided an inadequate opinion on the etiology of the Veteran's GERD, relying on treatment records that showed the Veteran's symptoms were documented as early as 1998 but ignoring the Veteran's reports of experiencing problems with heartburn during his active duty period between August 1990 and May 1991 which have continued to the present day.  

However, in light of the January 2010 private examiner's opinion of record, the Board finds that the medical evidence is at least in relative equipoise as to whether the Veteran's hiatal hernia with GERD had its onset in or was otherwise related to his military service.  The Board finds the lay assertions made by the Veteran regarding the onset of his symptoms of GERD during active duty service, as well as his reports of a flare-up of symptoms during a period of ACDUTRA service in February 2003 that subsequently resulted in a diagnosis of hiatal hernia in April 2003, to be credible.  Further, these statements are consistent with the available medical evidence of record.  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran. 

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's hiatal hernia with GERD had its onset during active duty service.  Consequently, service connection is granted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a hiatal hernia with GERD is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.  Pursuant to the June 2014 Board remand, the Veteran was afforded a VA examination in September 2014 to determine the etiology of his right knee condition.  The  VA opinion of record is not adequate to adjudicate his claim. 

The Veteran reported initially injuring his right knee during the summer of 1975 for which he sought medical evaluation.  He did not recall any fracture to his right knee and denied having any prior injuries to the knee.  Since that time, the Veteran reported that his knee would "ache and swell."  He was diagnosed with right knee chondromalacia.  The VA examiner opined it was less likely than not that the Veteran's right knee condition was incurred in or caused by the claimed in-service injury, event or illness.  However, the examiner based this decision on an absence of service treatment records documenting a right knee condition while on active duty.  The examiner did note that the Veteran's right knee condition was documented in April 2005 during a period of INACDUTRA, but the records did not show documentation of an injury, repeat injury, or incident involving the right knee.

In Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the United States Court of Appeals for Veterans Claims held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Here, though, the September 2014 opinion appears to be based on the absence of medical records documenting complaints or treatment for a right knee condition during and shortly after the Veteran's period of active duty service from July 1975 to February 1977.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports, is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As noted above, service treatment records for this period of active duty service are unavailable for review.  As such, remand is warranted to obtain an addendum opinion that considers the Veteran's lay statements regarding the onset of his right knee problems.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the September 2014 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current right knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee disability was incurred in, is related to, or otherwise caused by the Veteran's active duty service?

 For the purposes of the opinion being sought, the VA examiner should specifically address the Veteran's reports that he injured his knees during his period of active duty service from July 1975 to February 1977.  The examiner should note that the Veteran's available service treatment records are unavailable for this period of time.  As such, VA has a heightened duty to assist the Veteran in developing his claim.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


